Case 19-05530   Doc 19-2   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Exhibit
                                  B Page 1 of 4
Case 19-05530   Doc 19-2   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Exhibit
                                  B Page 2 of 4
Case 19-05530   Doc 19-2   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Exhibit
                                  B Page 3 of 4
Case 19-05530   Doc 19-2   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Exhibit
                                  B Page 4 of 4
